DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (8,677,914) in view of Schaffert (2016/0135364).

Regarding claims 1 and 10, Stark discloses a crop input control system and method of use for an agricultural implement having a plurality of row units, comprising:
A planter row unit (3) configured to open a planting trench and deposit a seed in said planting trench
A liquid control system (4) configured to deposit liquid in said planting trench, comprising:
A positioning control actuator (5) disposed to modify a position of a liquid outlet or to modify a pattern of liquid discharge to change liquid deposition relative to said seed (column 2 lines 53-57)


While Stark discloses the invention as described above including the desirability to automatically adjust the liquid outlet relative to the seed, it fails to specifically disclose that the positioning control actuator varies the transverse positioning of the liquid outlet.  Like Stark, Schaffert also discloses a liquid fertilizer delivery system for a planting device.  Unlike Stark, Schaffert discloses the desirability of being able to adjust the transverse position of the liquid outlet (via 220 – pgph 0028) with respect to the furrow/seed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the control actuator or Stark to change the transverse position of the seed outlet as taught by Schaffert as it would be applying a known technique to a known device ready for improvement to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)). 


Regarding claims 5, 14 and 18, the combination discloses that the positioning control actuator modifies the pattern of liquid discharge (Stark-column 3 lines 62-64 – adding a second chemical would change the pattern of the 1st chemical as it discharges through the output).

Regarding claims 6 and 15, the combination discloses that the positioning control actuator modifies a position of a tip disposed in a nozzle that is disposed at said liquid outlet (a nozzle/valve system as disclosed by Stark inherently has an internal member/tip that moves to open and close the nozzle outlet.  Stark discloses positioning the nozzle and therefore the tip with respect to the deposited seed).


Claims 7, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (8,677,914) in view of Schaffert (2016/0135364) as applied to claims 1 and 10 above and further in view of De Lany et al. (9,560,797).

Regarding claims 7, 8, 16 and 17, the combination of Stark and Schaffert discloses the invention as described above, but fails to specifically disclose that the control actuator modifies an axial position of said nozzle along a direction of flow of said liquid or that the actuator oscillates the nozzle.  De Lany also discloses a device that deposits liquids on a planted field.  De Lany further discloses that the position control actuator modifies an axial position of the nozzle along a direction of flow of the liquid (column 6 lines 16-49) and further discloses that the actuator oscillates/vibrates the nozzles as they are being driven into the soil if the soil is difficult to penetrate (column 5 lines 44-48).  It would have been obvious to one of ordinary skill in the art at the time the invention to modify the combination in view of De Lany to provide a vertical adjustment of the deposition of liquid and to aid in depositing the liquid in hard ground during use as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Response to Arguments
Applicant’s arguments, see page 4, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 in view of Stark have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stark and Schaffert.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671